                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RICHARD KUHN                                                         CIVIL ACTION
 VERSUS                                                               NO. 18-4498
 WARDEN, RAYBURN                                                      SECTION “I”(4)
 CORRECTIONAL CENTER


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objection by plaintiff,

Richard Kuhn, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion in this matter.

       Therefore,

       IT IS ORDERED that Richard Kuhn’s petition for issuance of a writ of habeas corpus

under 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE as time-barred.

              New Orleans, Louisiana, this 18th day of October, 2018.




                                                    ____________________________________
                                                             LANCE M. AFRICK
                                                      UNITED STATES DISTRICT JUDGE
